Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted. 
Claims 1-12 and 15-19, drawn to a bio-stimulant formulation; and
Claims 20-25 and 28, drawn to a method for preparation of the bio-stimulant formulation.
 
Requirement for Unity of Invention
The inventions listed as Groups I and II do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Unity of invention exists only when there is a technical relationship among those claimed inventions involving one or more special technical feature. The term “special technical feature” is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
In the instant application, the technical feature linking Groups I and II is: a bio-stimulant formulation comprising a seaweed extract and one or more of an isoflavone and a plant elicitor, as defined in claim 1. The inventions of Groups I and II do not share a common special technical feature that is a contribution over the prior art, as the technical feature linking the two groups has been suggested by Habib et al. (US 2014/0087944, 2014, cited in IDS).  In detail, Habib et al. teach a bio-stimulant formulation for enhancing plant growth, comprising: gluconolactones and one or more of biologically active ingredients, one or more micronutrients, one or more bio-stimulants, one or more preservatives, one or more of herbicides, fungicides, and insecticide (paragraphs 0014-16, 0066-70, 0106-113, and claims 1-7); wherein the bio-stimulants comprises seaweed extracts (paragraph 0113); wherein the biologically active ingredients comprise flavonoids (paragraphs 0068 and 70), isoflavone being listed as an example for the flavonoids (paragraphs 0088-89).  As such, it would have been obvious to combine the bio-stimulant/seaweed extracts and the biologically active ingredient/isoflavone along with other components such as micronutrients, gluconolactones and/or fungicides/insecticide in the composition of Habib et al. for enhancing plant growth, because Habib et al. expressively teach these components are effective for enhancing plant growth.  It is further noted that the term “plant elicitor” recited in the claims is not defined in the specification. The other components of Habib et al., such as micronutrients and gluconolactones, reads on the term of plant elicitor, because they are capable of enhancing plant growth, as taught by Habib et al. (abstract, paragraphs 0014-16, 0066-70, 0106-113, and claims 1-7).  Therefore, the composition of Group I and the method of Group II do not form a single general inventive concept.
Applicant  is advised that the reply to this requirement to be complete must include (i) an election of an invention  to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected invention. An argument that a claim is allowable is considered nonresponsive unless accompanied by an election. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.  If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.  Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims.  Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QING XU whose telephone number is (571)272-3076.  The examiner can normally be reached on Monday-Friday, 9:30 am - 5:00 pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Qing Xu/

Patent Examiner
Art Unit 1653